Order, Supreme Court, New York County (Ira Gammerman, J.H.O.), entered February 4, 2011, which denied defendants’ motion to modify a prior order that determined that plaintiff was entitled to a jury trial, *470unanimously affirmed, with costs. Appeal from the prior order unanimously dismissed, without costs, as academic.
A review of the complaint, which alleges that defendants refused to provide certain high definition programming to plaintiff despite an express contractual obligation to do so, establishes that it seeks damages for breach of contract. Therefore, a sum of money alone can provide plaintiff with full relief, and the action may be tried by a jury (see Murphy v American Home Prods. Corp., 136 AD2d 229, 232 [1988]; compare Phoenix Garden Rest, v Chu, 234 AD2d 233 [1996]; Zimmer-Masiello, Inc. v Zimmer, Inc., 164 AD2d 845, 846-847 [1990]).
We have considered defendants’ remaining arguments and find them unavailing. Concur — Tom, J.E, Mazzarelli, Acosta, DeGrasse and Román, JJ.